Exhibit 12(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of the TIAA-CREF Funds does hereby certify, to such officers knowledge, that: The annual report on Form N-CSR of the TIAA-CREF Funds (formerly, the TIAA-CREF Institutional Mutual Funds), (the Funds) for the six months ended September 30, 2008 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Funds. Dated: November 21, 2008 By: /s/Scott C. Evans Scott C. Evans Principal Executive Officer and President (principal executive officer) Dated: November 21, 2008 By: /s/Phillip G. Goff Phillip G. Goff Principal Financial Officer, Principal Accounting Officer and Treasurer (principal financial officer)
